DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/22/2020 in relation to application 16/908,380.
The instant application claims benefit to CIP application #15/224,106 with a priority date of 7/29/2016 benefitting from 13/684,424 dated 11/23/2012.
The Pre-Grant publication # 2020/00320895 is published on 10/8/2020.
All claims 1-9 are cancelled.
New claims 10-19 added.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a process that falls within one of the four statutory categories (Step 1: YES).
Claims 10  recite the abstract idea of delivering entertainment content to a user computing device, for a multimedia-based activity. The said activity here of multimedia presentation is a categorizing phenomenon from a plurality of digital entertainment activities. This involves content separation, evaluating status for individuals and/or groups, observing and monitoring based on judgement. They are enumerated to be concepts of mental process based on observation and evaluation activities. It also involves information processing for a user data, sending the processed data over a network, and observing information after a proper evaluation related to the processed data, which describes certain methods of organizing human activity. The recitation teaches general concepts of communicating parametric information for some specific activities designed for young children by storing and processing data information received from learners. The process may also include a viewable interactive features on a portable device for a user. Managing of a personal behavior or relationships or interaction falls under grouping of abstract idea. (STEP 2A, prong 1: Yes).
The claims recite additional elements, including a plurality of database to display and store results, communicating server, interfaces, processor including an interface with a display. However, they do not impose meaningful limitations on the abstract idea identified above, as they are recited in a generic manner and no improvements to the functioning of a computer, or to any other technology or technical field found - see MPEP 2106.05(a). Further, the recited processor elements performing data manipulation, random number generation, indexing and performance comparison and display are not tied to non-generic computations steps. Thus do not practically apply the abstract idea. The claim itself does not require anything more than displaying information related to this processed data, or alternatively just displaying a user interface at a high level of generality. Therefore, the claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
Additionally, the claims recite additional elements, including processor, server and plurality of input and output devices that are well-understood, routine and conventional limitations that are used to mere instructions to implement the abstract idea on a computer. operating under software control, said processor is coupled via a data communication link to a cloud-hosted service providing a data aggregation service, said processor operates under software control, said processor communicates with an external computer, . These recited computer components are recited at a high level of generality for performing basic computer Furthermore, the specification fails to provide any specificity as to structure corresponding to the recited additional elements, and thus are interpreted as widely prevalent and in common use within the relevant industry. Paragraph 0003 of background information from the instant application, applicant has indicated the use of generic processing learning modules since the rise of the tablet computing devices as well as the smartphone ushers in a new era of learner computing. A delivery of a large amount of learning materials to the fingertips of learners makes learning fun and interactive and their size and weight make them very accessible to younger learners. Thus, these additional elements are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Claims recite result-based functions without providing any specific algorithm or rules for how those result-based functions are to be performed, and thus do not improve the image processing-related technology. Therefore, the claims do not amount to significantly more than an abstract idea (STEP 2B: No).
The dependent claims 11-19 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, claims 11-13,16-18 highlights aggregating data for group performance comparison and for determining other activities including subsequent plotting, forecasting by extending lines. Claims 14-15, 19 referring to identification, categorizing, performance evaluation and random generation of numbers. These are merely an involvement of activities generally categorized as insignificant extra pre and post solution activities as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, evaluation, outputting etc. The recitations are not improving the functioning of a generic computer itself that qualify this to be as significantly more. The claims thus are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20030027112 A1 Warneke et al. (Warneke). in view of US Patent Application Publication Number Jenkins et al. (Jenkins) US 20070298385 A1 

Claim 10. Warneke teaches a method for delivering entertainment content to a user (Para 0019 entertainment with multisensory game environment), the method comprising: 

a) at a portable user computing device being used by said user, determining an activity to be presented to said user, said activity being based on results of previous activities presented to said user (Fig. 4J, Para 0082  text field added to previous activities   ); 

b) retrieving multimedia data from an activity database on a server, said multimedia data being related to said activity determined in step a), said multimedia data including indicia related to said activity (Para 0084 multi-media data and entries for indicia of paint for example) ; 

c) presenting said indicia to said user by way of a user interface on said user computing device (Fig.4M presenting or affirming indicia on interface  ); 

d)  Warneke teaches receiving input from said user by way of a screen interface on said user computing device, said input from said user being responsive to said indicia presented in step b but not by way of touch screen. Jenkins however teaches receiving input from said user by way of a touch screen interface on said user computing device, said input from said user being responsive to said indicia presented (Para 0084 selection of responses by way of touch-screen) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate receiving input from said user by way of a screen interface on said user computing device, said input from said user being responsive to said indicia presented in step b by way of touch screen as taught by Jenkins, into the  interface receiving system of Warneke, so that an  iterative parameters could be use by visual activities.

e) Warneke using a data processor on said user computing device, determining if said input from said user is a correct input based on said activity determined in step a (Fig. 4J, Para 0082 text field correct input added based on previous activities) but without any incrementing a counter for every incorrect input received from said user; Jenkins, however, teaches the incrementing a counter for every incorrect input received from said user and activity when. completed set number of iterations done (¶0007, 0008  requiring a student to select a next correct sentence by determining if the student selected the correct next sentence, repeating the process for completeness; student trials number are tracked that involve increment counting). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate iterations to count increments as taught by Jenkins, into the system of Warneke, in order to provide a control on iterative parameters of each phases of exercise activity. 

f) in the event said input is incorrect, repeating steps c) - e) until said input is correct or until a set number of iterations of steps c) - e) have been completed (Para 0076 repetition based on incorrect input); 

g) using said data processor on said user computing device, determining if said activity is complete, said activity  being completed once set number of iterations have been completed, or if said input is correct ( Para 0009 plurality of units for 
each level of a plurality of levels in a specified order or a set of unit completion done before performing counted trials)

h) once said activity is complete, using said data processor on  said user computing device to determine how long said activity was active before completion and how many incorrect inputs were received from said user (Para 0103, 0104 time indicator, binning and student response to trials determine what correct and how long an activity is conducted at different phoneme levels)   ; 

i) packaging data computed in step h) into a performance data package and transmitting said performance data package to said server for storage; wherein - said user is a child of under 60 months in age ( Para 0012, 0056 program is stored as story clips for children when the content of multimedia educational presented here are  developmental and accelerated learning for schools are appropriate for children under 60 months).

Claim 14. Warneke teaches the  method according to claim 10 wherein said performance data package further does not  includes at least one of: - an identification of said user's age; - an identification of said user's gender; - an identification of said activity; and - an identification of results of said activity . Jenkins however teaches performance data package further does not  includes at least one of: - an identification of said user's age; - an identification of said user's gender; - an identification of said activity; and - an identification of results of said activity (Para 0186, 0258  performance based on results of activities like for semantic relationship selection of words and phrases) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate performance data package include at least one of: - an identification of said user's age; - an identification of said user's gender; - an identification of said activity; and - an identification of results of said activity as taught by Jenkins, into the  interface receiving system of Warneke, so that an  iterative parameters could be use by visual activities.
  
Claims 11-13,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20030027112 A1 Warneke et al. (Warneke) in view of US Patent Application Publication Number Jenkins et al. (Jenkins) US 20070298385 A1 and further in view of US 20100316986 A1 de la Chica et al.(de la Chica).

Claim 11. Warneke in combination with Jenkins teaches the  method according to claim 10, further comprising a step of, at said server, aggregating data from multiple data packages from multiple users for said activity determined in step a) for at least one target milestone related to said activity (Warneke: Fig. 4J, Para 0082  text field for example paint or stain as milestones to added target milestone and move forward from there) .
Warneke combination does not generated group performance data milestone. De la Chica, however, teaches group performing data and the multiple users’ activities determined above in step a) (¶0011  requiring a student to form a group for lesson plan data; ¶0052-53 for example indication group aids based on different levels of granularity to fit groups and learning needs of certain students to generate step a) of claim 10 when all levels are interconnected by previous lesson). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate group performance data as taught by de la Chica, into the system of Warneke as modified by Jenkins, so that the learning groups similarity could be properly designed (Para 0054 de la Chica) .

 Claim 12. Warneke in combination with Jenkins and de la Chica teaches the  method according to claim 11 further comprising extracting performance data from a specific user's performance package data and performing a comparison between said specific user's performance data and said group performance data. (de la Chica: Para 0055, 0056 similar learning groups interacting with personalization services module)  .  
 
Warneke combination does not generate comparison of  performance data. De la Chica, however, teaches performing a comparison between said specific user's performance data and said group performance data (¶0014  grouping student together provides analytics to rubric development easier and to identify meaningful patterns in the data to determine specific comparisons). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate performing a comparison between said specific user's performance data and said group performance data. as taught by de lac Chica, into the system of Warneke as modified by Jenkins, alleviating an educator from having to process large amounts of data.

Claim 13. Warneke in combination with Jenkins teaches the  method according to claim 12 without specifying  results from said comparison between said specific user's performance data and said group performance data is used in determining other activities to be presented to said user. De la Chica illustrates specifying results from said comparison between said specific user's performance data and said group performance data is used in determining other activities to be presented to said user (Para 0015 next level up activities are presented based on rubric-based assessment and personalized learning recommendation system and method by allowing a personalized pedagogical plan to correct any learning deficiencies).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate specifying results from said comparison between said specific user's performance data and said group performance data is used in determining other activities to be presented to said user as taught by de lac Chica, into the system of Warneke as modified by Jenkins, suggesting a personalized pedagogical plan to correct any learning deficiencies.  

Claim 16 Warneke teaches the  method according to claim 11 wherein said group performance data does not exclusively comprises data from users having characteristics comparable with said specific user. De la Chica illustrates comprises data from users having characteristics comparable with said specific user (Para 0014 Analytics include grouping students together that are having similar problems learning the skill i.e. having specific user comparable characteristics and are performing similarly in certain area ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate comprises data from users having characteristics comparable with said specific user as taught by de lac Chica, into the system of Warneke as modified by Jenkins, suggesting a personalized pedagogical plan to correct any learning deficiencies.




Claim 17 Warneke in combination  teaches the  method according to claim 12 wherein said comparison is performed by plotting milestones from said group performance data with milestones from said specific user's performance data and displaying a resulting plot on a display of a computing device (Fig.5A screen shots illustrating milestone or  landmark plotting performance data)

Claim 18. Warneke in combination  teaches the  method according to claim 17 further comprising extending lines on said resulting plot to thereby forecast potential future performance of said specific user (Fig.4H extending for potential future results).

Claim 19. Warneke in combination with Jenkins teaches the  method according to claim 18 but not further comprising generating at least one alarm when said resulting plot indicates that said specific user is underperforming based on said comparison between said specific user's performance data and said group performance data. De la Chica teaches  generating at least one alarm when said resulting plot indicates that said specific user is underperforming based on said comparison between said specific user's performance data and said group performance data (Para 0062-0065 learner model refined to specifically help students compare outcomes to recommend available learning resources based on underperforming lesson plans alarm before refinement).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate comprising generating at least one alarm when said resulting plot indicates that said specific user is underperforming based on said comparison between said specific user's performance data and said group performance data as taught by de lac Chica, into the system of Warneke as modified by Jenkins, so to learning resource recommendations. 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20030027112 A1 Warneke et al. (Warneke). in view of US Patent Application Publication Number Jenkins et al. (Jenkins) US 20070298385 A1 and further in view of US 6018617 A Sweitzer et al.( Sweitzer).
Warneke teaches the  method according to claim 10 wherein each activity represented in said activity database is represented by an index and at least one category and wherein step a) comprises the steps of: a1) using said data processor on said user computing device, determining a category for activities to be presented to said user; using said data processor to thereby generate an index number; a4) using said index number to select, from said category determined in step a1), said activity to be presented to said user (Para 0019  student under multisensory data processing scenario is provided in which the student must select an appropriate synonym or a pair of synonyms from a number of synonyms index to complete a game solving activity)


 	Warneke does not exclusively use a pseudo-random number generator. Sweitzer,  however, teaches user computing device determining multimedia-based activity using a random number generator thereby generating an index number  (Table 11 col. 16, lines 53-59 random number generation; col. 17 lines 7-27 returns generated index) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have incorporate user computing device determining multimedia-based activity using a random number generator as taught by Sweitzer into the delivering activity content system of Warneke, so that multimedia determining benefit could easily be achieved via structured storage of reusable components.


Response to Arguments/Remarks
 Corrected drawing for Fig.3 replacement sheet filed 1/14/2022. Objection is withdrawn.
Applicant's amendment(s) with all new claims necessitated a new ground(s) of rejection presented in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        June 4, 2022
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715